Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 6/28/22.  Applicant’s arguments have been considered but are not persuasive.  Claims 23-42 are pending.  Claims 35-42 have been withdrawn from consideration.  
This Action is Non-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.
 Election/Restrictions
Newly submitted claims 35-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims require a method of operating a fuel cell wherein a first potential of an anode is higher than a second potential of a cathode which was not previously presented.  Furthermore, claim 36 requires “hydrogen is not supplied to the anode”.  Canceled claim 15 required “adding hydrogen into the anode portion of the fuel cell”.  
Examiner notes each of claims 36-42 depend from claim 34, which is not a method claim.  Each of claims 36-42 which recite “The method” will be considered as depending from claim 35.  See attached Interview Summary Record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims Analysis
Claim 25 recites “wherein a potential of the anode is greater than a potential of the cathode”, which is a method of operating the fuel cell limitation.  At least [0004] and [0110]-[0112] of the present specification describes a difference in the anode potential versus the cathode potential when the fuel cell is “in typical operation”, “in nominal operation”, “while electrical current is being demanded” and “in the case of a fuel starvation event”.  
Claim 34 recites “when the fuel cell draws current in the absence of hydrogen, for more than 30,000 seconds”, which is a method of operating the fuel cell limitation.  
Claims 23-34 are directed toward a fuel cell.  Limitations regarding operation of the fuel cell have not been given patentable weight.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “the cathode does not comprise the plurality of acicular particles”, which is not described by the specification as filed.  Negative limitations must find support in the originally filed specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the composition" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes a single composition cannot be present in both the anode and the cathode if the claim requires the anode composition to be different from the cathode composition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-28 and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al., US 2010/0035124 A1.
Thompson teaches a catalyst ink composition for a fuel cell electrode is provided. The catalyst ink composition includes: an ionomer; at least one solvent; a quantity of nanostructured thin film support cores; a catalyst formed from a precious metal, the catalyst coated onto the nanostructured thin film support cores; and a quantity of particles (abstract).  FIG. 2 shows the electrode 6 includes a matrix of an ionomer 200 having a quantity of particles 202 and a quantity of nanostructured thin film cores 204 randomly and substantially evenly distributed therethrough. At least one of the quantity of particles 202 and the quantity of nanostructured thin film cores 204 are electrochemically connected throughout the electrode 6. The cores 204 are coated with a catalyst 206 to form a core-shell catalyst structure. The quantities of particles 202 and cores 204 are further coated by the ionomer 200 to form the ionomer 200 matrix [0021].  As shown in Figure 2, the cores 204 coated with a catalyst 206 are not oriented.
The quantity of particles 202 may be formed from a carbonaceous material such as carbon black, graphite or activated carbon [0023].  The nanostructured thin film cores 204 can have a variety of geometries and orientations including straight and curved shapes, and can be twisted, curved, hollow or straight, as desired.  The nanostructured cores 204 may be longitudinally extended whiskers [0026].  The cores 204 are formed using an organic pigment such as perylene red [0027].  
One or more layers of the catalyst 206 coat the nanostructured thin film cores 204 and serve as a functional layer imparting desired catalytic properties to the nanostructured thin film cores 204. The catalyst 206 may further impart electrical conductivity and desired mechanical properties, e.g., strengthening and/or protecting the core of the catalyst coated nanostructured thin film cores 204. The catalyst 206 is formed from a precious metal having a catalytic activity suitable for use in the electrode 6 of the fuel cell 2. For example, the catalyst 206 may be formed from platinum or from one of the platinum group metals including palladium, iridium, rhodium, ruthenium, and alloys thereof. Suitable alloys based on platinum and another metal such as ruthenium, for example, may be employed. The catalyst 206 may include other alloying additions such as cobalt, chromium, tungsten, molybdenum, vanadium, iron, copper, and nickel, for example [0029].  Note chromium, molybdenum and tungsten are refractory metals.
	Thompson teaches, as shown in FIG. 1, a fuel cell 2 includes an electrolyte membrane 4 disposed between a pair of electrodes 6. The electrodes 6 form a cathode and an anode of the fuel cell 2 for use in the fuel cell electrochemical reaction. It should be understood that the individual cathode and anode electrodes may have a different composition or structure, as desired [0020].  Thus the claims are anticipated.    
	Regarding claim 31, the average size of the particles 202 may also be selected to provide the desired level of void porosity within the electrode 6. As a nonlimiting example, the particle size may range from about 20 nanometers to about 350 nanometers [0025].  Regarding claim 32, the ionomer 200 may include any suitable proton-conducting polymer that is substantially stable under the operating conditions and temperatures associated with operation of the fuel cell 2. In particular embodiments, the ionomer 200 is a polymer having sulfonic acid groups, for example, a perfluorosulfonic acid (PFSA) polymer. Other ionomer materials, including hydrocarbon ionomers such as sulfonated polyetherketones, aryl ketones, and polybenizimidazoles may also be used. One of ordinary skill in the art may select other proton-conducting polymers, as desired [0022].
	Thompson teaches a method of fabricating the electrode 6 using the catalyst ink composition includes the steps of providing a substrate for the electrode 6 and providing a catalyst ink composition including the ionomer 200, the at least one solvent, the quantity of nanostructured thin film support cores 204 with the catalyst 206 coated thereon, and the quantity of particles 202. The substrate is generally at least one of the electrolyte membrane 4 and the gas diffusion layer 10. Other suitable substrates may be selected as desired [0038].  Figure 1 shows a fuel cell having electrodes formed from the catalyst ink composition.  See also [0002]-[0004] and [0020].  Thompson teaches particles 202 may contact a surface of the catalyst coated cores and include gold and alloys thereof [0023-0024].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al., US 2010/0035124 A1 in view of Hendricks et al., US 2008/0020261 A1.
See discussion of Thompson above regarding at least claim 23.  Regarding claim 29, Thompson does not explicitly teach a weight ratio of platinum to iridium and/or ruthenium.  However, the invention as a whole would have been obvious to one having ordinary skill in the art the time the invention was made because Hendricks teaches catalyst layers for fuel cells typically comprises Pt and Ru in a weight ratio of 2:1 [0061].  Hendricks teaches a catalyst layer comprising a nanostructured thin film catalyst layer comprising a catalyst material coating a layer of nanostructured support elements.  The catalyst layer may comprise a metal such as platinum or a platinum alloy [0008].  See [0062]-[0066] of Hendricks.  Furthermore, one of skill would have found claims 30 obvious because Thompson teaches the catalyst 206 may include other alloying additives such as nickel and cobalt [0029].  
Note claims 25 and 34 have not been given patentable weight as the claims recite limitations regarding a method of operating a fuel cell.
Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.  
Applicant argues Thompson has not been shown to teach or suggest wherein the anode and cathode are compositionally different.  Examiner disagrees. Thompson teaches it should be understood that the individual cathode and anode electrodes may have a different composition or structure, as desired [0020].   Claim 35 has been withdrawn from consideration.  Claim 34 recites limitations regarding a method of operating the fuel cell which have not been given patentable weight.  Claim 34 depends from claim 23 that is directed toward a fuel cell.  
	Applicant argues Thompson does not appear to be directed toward the same problem as the present application of improving the performance of reversal tolerance of the fuel cell without reducing its performance.  The cited prior art is not required to be “directed toward the same problem” to anticipate or render obvious the claimed invention.  Furthermore, arguments directed toward performance of a fuel cell are not commensurate in scope with at least claim 23.  Applicant cites sections of the present application describing the damage that can occur at the anode during interruptions of the fuel cell.  At least [0092] teaches the carbon corrosion rate and possible damage to the fuel cell anode is reduced.  Applicant previously stated Thompson developed “a catalyst ink composition that generates an electrode that is durable, inexpensive, resistant to carbon corrosion, optimized for water management and facilitates fuel cell start-up operation at low ambient temperatures”.  Thus it is unclear how Applicant concludes Thompson does not appear to be directed toward the same problem as the present application.  Thompson teaches a fuel cell wherein either the anode or the cathode comprises the catalyst ink composition.  See at least [0019]-[0021].  
Examiner notes none of the pending claims recite a cathode comprising a specific catalyst material.  Thus arguments relating to a cathode composition are not commensurate in scope with the claimed invention.  Arguments regarding “voltage versus current density”, “fuel cell run in reversal mode” and “reversal tolerance” are not commensurate in scope with claims 23-34.  Furthermore, claim 23 is not directed toward a method of operating a fuel cell. Thus, “voltage versus current density”, “fuel cell run in reversal mode” and “reversal tolerance” are not commensurate in scope with the claimed invention.
In addition, Applicant merely asserts the fuel cells are different but does not provide proper support for the assertion.  Furthermore, evidence of unexpected results must compare the claimed invention with the prior art of record.  No evidence of unexpected results has been provided.  Applicant does not provide any specific arguments regarding the 35 USC 103 rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY M DOVE/Primary Examiner, Art Unit 1727